Citation Nr: 0729639	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for cervical strain with bilateral radiculopathy.

2.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain.

3.  Entitlement to a compensable disability evaluation for 
fracture of the manubrium of the sternum.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965.  He has additional unverified service in the 
Puerto Rico Air National Guard (PRANG), to include service as 
a full-time civilian technician with the PRANG. 

The veteran initially disagreed with the disability ratings 
assigned to his service-connected status post right trimalar 
fracture and paresthetic right infraorbital branch of the 5th 
cranial nerve in June 2005.  He was issued a statement of the 
case (SOC) that included those two issues, as well as the 
three issues listed as on appeal, in September 2005.  

The veteran's substantive appeal was received in October 
2005.  He specifically listed only the three issues on the 
Title Page as those he wished to appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran perfected his appeal in regard to the issues on 
appeal in October 2005.  At that time he requested that he be 
afforded a Central Office hearing.  The veteran was scheduled 
for his hearing on September 20, 2007.  Notice of the hearing 
date was provided in July 2007.

The veteran notified the Board that he would be unable to 
travel for his scheduled hearing on September 6, 2007.  He 
said this was because of his medical condition.  He requested 
to have his hearing changed to a Travel Board hearing.  The 
veteran's request for a change in his hearing is timely.  See 
38 C.F.R. § 20.702(c) (2007).  

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, if 
one is appointed.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

